402 S.E.2d 824 (1991)
328 N.C. 89
Ernest T. FORBES, III, David J. Drum and wife, Dorothy H. Drum, H.B. Stroup, Jr., and wife, Louise P. Stroup, et al
v.
The PAR TEN GROUP, INC., the Property Shop, Inc., Jan C. Mansson, William R. Lewis, Douglas R. Bebber, George W. Matthews.
No. 477P90.
Supreme Court of North Carolina.
January 10, 1991.
Harold K. Bennett, Ashville, for several defendants.
James Gary Rowe and Patricia L. Arcuri, Ashville, for plaintiffs.
Richmond G. Bernhardt, Jr., Greensboro, for NCAR.

ORDER
Upon consideration of the petition filed by Several Defendants in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 10th day of January 1991."
NCAR's motion for Leave to file Amicus Curiae Brief:
"Dismissed as moot. By order of the Court in conference, this the 10th day of January 1991."